Citation Nr: 1046870	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the March 2009 statement of the case also 
included the issue of entitlement to service connection for a 
dental condition.  The statements accepted as the Veteran's 
substantive appeal, submitted by the Veteran's representative 
after the statement of the case, do not mention the dental claim; 
thus, they are not sufficient as a substantive appeal as to that 
issue.  The Veteran's representative did provide argument about 
the dental claim in a June 2009 VA Form 646; however, this 
document was received more than 60 days after issuance of the 
statement of the case and more than one year after the date of 
notification of the January 2008 rating decision.  Thus, it would 
not be timely as a substantive appeal.  Thus, the Veteran failed 
to perfect an appeal as to the issue of entitlement to service 
connection for a dental disability and this issue is not before 
the Board.  See 38 C.F.R. § 20.200, 20.302 (2010).

For the reasons explained below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
Veteran if further action is required on his part.

REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claims.

Initially, the Board observes that an October 2007 VA outpatient 
treatment report and a June 2010 statement from the Veteran 
indicate that he is receiving disability benefits from the Social 
Security Administration (SSA).  The documents pertaining to this 
application have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant to 
the claims cannot be foreclosed absent a review of those records.  
Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claims 
therefore, must be remanded to obtain these records.  38 C.F.R. § 
3.159(c)(2) (2010).

The Board is cognizant that that effective July 13, 2010, VA 
liberalized the evidentiary standard, in certain circumstances, 
for claims of service connection for PTSD, particularly as to the 
corroboration of in-service stressors.  The new regulation 
indicates that if a stressor claimed by a Veteran is related to 
the fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the claimed in-service stressor.  
See 75 Fed. Reg. 39843-52 (July 13, 2010)(to be codified at 38 
C.F.R. § 3.304(f)(3)).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  

In this case, the Veteran reports that he served in Vietnam as a 
dog handler to find land mines, soldiers, and enemies.  He 
recalls seeing bodies in a burned and looted village including a 
child's arm which he initially mistook for a doll's arm.  He also 
reports seeing four dead and disemboweled bodies on the Ho Chi 
Minh Trail.  The Veteran reports these events occurred in Vietnam 
between February 1969 and 
February 1970.  A VA psychiatrist diagnosed the Veteran with PTSD 
in October 2007 based upon the above stressors, although the 
examination report indicates that the Veteran reported being in 
Vietnam in January 1968.  The amended regulation may be relevant 
to the Veteran's claim.  However, at this point the evidence of 
record is unclear as to whether the Veteran actually served in 
Vietnam.  

The Veteran's DD Form 214 shows that he was a rifleman and had 1 
year, 5 months, and 6 days of foreign and/or sea service.  He was 
awarded the Vietnamese Service Medal with one star.  There is 
also a notation that he completed Cold Weather Training at Camp 
Fuji, Japan in 1970.  

The Veteran entered the Marine Corps in October 1968 and went to 
boot camp in South Carolina and infantry training in North 
Carolina.  His official record of service shows that during 1969 
he attended infantry training at Camp Lejeune, North Carolina and 
then was assigned to 1st Battalion 6th Marines.  The record of 
service reflects that the Veteran's battalion was in Camp Lejeune 
at least until April 17, 1969.  Other service records indicate 
that the Veteran was in North Carolina until July 1969.  The 
Veteran's weapons firing records indicate he qualified on the 
range in Camp Lejeune, North Carolina on June 6, 1969 and a 
dental questionnaire was completed by the Veteran at the dental 
clinic in Camp Lejeune on July 15, 1969.  Sea and air travel 
embarkation slips show the Veteran embarked aboard the USS 
Francis Marion on July 23, 1969 (in North Carolina) and 
disembarked on December 1969 (in North Carolina).  Weapons firing 
records show that the Veteran was in Porto Scuda, Sardinia in 
August 1969.  Treatment records show that an oral surgery 
consultation was entered for the Veteran in Rota, Spain on 
November 3, 1969.  The above suggests that the Veteran did not 
deploy to Vietnam in 1969.  

The Veteran was assigned to 3rd Battalion 9th Marines sometime 
between December 29, 1969 and February 1, 1970 and remained part 
of that unit into October 1970.  Service treatment records 
reflect treatment at the Camp Schwab, Okinawa dispensary on 
February 11, 1970, February 20, 1970, March 5, 1970, and April 6, 
1970.  The Combat History section of the Veteran's personnel 
record indicates that from May 2-3 and 6-9, 1970 he participated 
in ready operations with Special Landing Force Alfa in contiguous 
waters of Vietnam.  There is no notation of participation in any 
combat operations in Vietnam.  Sea and air travel embarkation 
slips show the Veteran flew from California to Okinawa, Japan on 
January 1, 1970, and then from Okinawa to mainland Japan on 
August 6, 1970.  The Veteran qualified with his rifle at the Camp 
Schwab, Okinawa range on July 24, 1970.  

Service records do not appear to support the contention that the 
Veteran was in Vietnam sometime during the period from February 
1969 to 1970 and suffered multiple stressful experiences.  Thus, 
there is some question as to whether any of the reported 
stressors are consistent with the Veteran's service.  On remand, 
the RO/AMC should attempt to verify whether the Veteran actually 
served in Vietnam.  

Regarding the claim for service connection for bilateral hearing 
loss, service treatment records show a worsening of hearing when 
comparing testing at entrance and separation; hearing loss 
disability for VA purposes is shown in the right ear, but not in 
the left ear at discharge.  The Veteran served as a rifleman and 
was a weapons instructor, and is presumed to have been exposed to 
significant noise during service.  A VA audiological examination 
was performed in January 2008; however, the examiner indicated 
that the Veteran was exaggerating the degree of his hearing loss 
and the results should not be used to determine disability 
eligibility.  The examiner noted that acoustic reflexes were 
present at all frequencies which should not be present if the 
test results were accurate.  As such, the examiner did not 
provide an opinion as to the etiology of any hearing loss.  

On remand, the Veteran should be afforded another VA audiological 
examination to attempt to obtain valid results.  The Veteran is 
hereby informed that failure to fully cooperate during the 
examination could result in an unfavorable decision.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is 
not always a one-way street. If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that 
individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  The 
provisions of 38 C.F.R. § 3.655 (2010) address the consequences 
of a veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the evidence 
of record. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from 
the VA Medical Center in Bath, New York, and 
the VA Western New York Healthcare System at 
Batavia, New York dating since March 2009.

2.  Request all documents pertaining to any 
application by the Veteran for SSA disability 
benefits, to include the medical records 
considered with the claim.

3.  Verify whether the Veteran served in 
Vietnam using usual procedures.  All requests 
and responses should be documented in the 
claims file.  

4.  After the development requested in steps 
(1) and (2) has been completed to the extent 
possible, schedule the Veteran for an 
audiology examination to determine whether 
the Veteran suffers from hearing loss in the 
right and left ears and if so, whether such 
is related to noise 
exposure in service.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the examination.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should indicate whether it is more likely, 
less likely, or at least as likely as not (50 
percent probability) that any current hearing 
loss in either ear is related to the 
Veteran's active military service, to include 
noise exposure while serving as an 
infantryman and weapons instructor.  The 
examiner must provide a rationale for all 
opinions expressed.

5.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If any 
additional development is deemed necessary, 
to include a VA examination if credible 
evidence of a stressor is received, such 
should be accomplished.  Thereafter, if the 
benefits sought on appeal remain denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case, which includes consideration of the 
revised version of 38 C.F.R. § 3.304(f), and 
be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


